JUDGE, J.
The bill of exceptions states that, “to the reading of the bill of exchange and the protest as evidence to the jury, the defendant objected severally, on the ground that Robert H. Isbell, the notary public who made the protest is a son of James Isbell, the plaintiff; that the plaintiff admitted that said Robert H. Isbell is a son of James Isbell, the plaintiff; and that the defendant also objected to said protest on the ground that it was otherwise insufficient.”
No specific objection was made to the introduction of the evidence, on the ground of a variance between the bill as described in the complaint and that offered in evidence with the protest; and the appellant must be confined in this court to the specific grounds of objection stated by him in the court below, and must be held to have waived all other grounds of objection to the introduction of the evidence. — Creagh v. Savage, 9 Ala. 959; Walker v. Blassingame, 17 Ala. 810; King v. Pope, 28 Ala. 601; Lesslie v. Sims, in manuscript.
The grounds of objection taken in the court below, are untenable.. The relation which exists between a notary and the holder of commercial paper, with regard to the protest thereof, and notice to the drawer or endorsers, is that of principal and agent. — Parke v. Lowrie, 6 Watts & Serg. 507. And we can conceive of no good reason why one who occupies the relation of son to the holder of such paper, if he be a notary, may not act as the agent of his father in his notarial, as well as in any other lawful capacity.
The protest correctly described the bill offered in evidence, and seems to have been in all respects sufficient.
The holder of a bill of exchange, is only bound to present the bill at the place designated for payment. — Evans v. St. John, 9 Porter, 186 ; Chitty on Bills, m. p. 366. The protest shows that such a presentment was made in this case.
The charge of the court was free from error. — Code, §§ 863-1538.
• Judgment affirmed.